DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Independent claims 99, 124, 125, 126 and their respective dependent claims [claims 99-123] are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claims 99, 124, 125, 126 explicitly disclose a “cannula assembly”; however, this particular phrase is not disclose anywhere in the specification.  The specification uses the word “assembly” to refer to (1) a blade assembly, (2) PAD [pixel array dermatone] assembly, (3) a scalpet assembly, (4) a scalpet array assembly, (5) an axel/handle assembly, (6) central axel assembly, (7) drum axel assembly, (8) a sleeve assembly, (9) a scalpet device assembly, (10) a rigid assembly, and (11) correction of the claim language and clarification concerning support in the specification of the claim language in question are respectfully requested.  
Allowable Subject Matter
Pending the resolution of the section 112 issues described above, Claims 99-126 are considered to be allowable over the prior art of record.  
The following is a statement of reasons for the indication of allowable subject matter:  
In order to expedite prosecution, the examiner of record is assuming that the phrase “cannula assembly” is actually referring to a scalpet assembly structure or a scalpet array assembly structure;
based on this assumption, the prior art of record does not disclose or suggest, in combination, a carrier having a drive shaft that rotates and that is configured to couple to a chamber, a cannula/scalpet that is coupled to the chamber and the drive shaft of the carrier, and a mincing blade that is coupled to the chamber and the drive shaft to replace the cannula/scalpet.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL A MENDEZ whose telephone number is (571)272-4962. The examiner can normally be reached Mon-Fri 7:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Mr. Nathan Price can be reached at 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully submitted,
/MANUEL A MENDEZ/              Primary Examiner, Art Unit 3783